Exhibit 10.2

LOGO [g227029exhibit-102qqq.jpg]

CONFIDENTIAL MEMORANDUM

 

Date:    August 23, 2011 To:    Sandra Murray From:    Sudhakar Kesavan Subject:
   Interim CFO Assignment – Agreement Letter

This letter agreement (this “Agreement”), which provides for payment of certain
severance benefits by ICF International, Inc. (the “Company”) to you, the
Company’s Interim Chief Financial Officer (“Interim CFO”), is hereby effective
August 23, 2011. This Agreement will remain in effect until the earlier of
(i) June 30, 2012 or (ii) the date that a new CFO, other than you, is selected
and the Company has no other viable position for you or one in which you are
interested in performing. The Company intends that the terms of this Agreement
comply with the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended, as well as the regulations and guidance issued thereunder
(collectively, “Section 409A”) and shall be construed consistently with such
intent.

 

1. Termination of Employment: In the event that the Company involuntarily
terminates your employment for any reason other than Cause (as defined in
Section 2.8 of the Company’s 2010 Omnibus Incentive Plan) or you elect to
voluntarily resign due to the selection of a CFO other than you, and such
departure constitutes a separation from service under Section 409A (a
“Separation from Service”), you will be entitled to the following benefits
assuming your execution of a separation agreement and release of claims
(provided, however, that the receipt of benefits hereunder is contingent upon
your provision of services for a transition period of up to 60 days from the
start date of the new CFO (with the exact number of transition days to be at the
Company’s discretion); and provided further, that in the event your Separation
from Service is a result of your voluntary resignation, your entitlement to the
benefits set forth below requires that (i) you notify the Company in writing of
your intent to resign both within 90 days of the Company’s selection of a CFO,
other than you, and at least two weeks prior to your intent to leave the
Company; and (ii) the Company be given a period of 30 days after receipt of such
notice in which to remedy the situation):

 

  a. Compensation: You will be entitled to receive a prorated share of your
targeted bonus of $150,000 (same targeted amount for each of 2011 and 2012),
based on the number of months that you act in the capacity of Interim CFO in the
calendar year in which such appointment ends. Such bonus will be paid to you in
a lump sum within 90 days after your Separation from Service date; provided that
you have executed and returned the separation agreement and the release of
claims and the statutory period has expired during which you are entitled to
revoke the release of claims before such 90th day; and, provided further, that
if the 90-day period begins in one calendar year and ends in a second calendar
year, payment will always be made in the second calendar year.

 

  b.

Severance: You will receive seven months in severance benefits calculated at
your current annualized base salary of $305,594, plus your last paid bonus. If
separation occurs in 2011, your severance will be calculated as follows:
($305,594 + $102,500)/12

 

1



--------------------------------------------------------------------------------

  = $34,008 X 7 = $238,056. If separation occurs in 2012, your severance will be
calculated as follows: ($305,594 + $150,000 (full 2011 bonus assumed for
purposes of severance calculation))/12 = $37,966 X 7 = $265,763. Severance will
be paid out over 15 biweekly pay dates following your Separation from Service
date pursuant to the Company’s normal payroll practices. No such severance
payment, however, shall be made later than the last day of the second taxable
year following the taxable year in which your Separation from Service occurs.

Each payment of your severance benefits shall be deemed to be a separate payment
for purposes of applying the provisions of Section 409A. In addition, if you are
a specified employee (within the meaning of Section 409A and the Company’s
Specified Employee Identification Policy) on the date of your Separation from
Service, notwithstanding any other provision of this Agreement to the contrary,
in the event that any severance benefit payment, which when aggregated with all
other severance benefit payments previously made to you, would exceed the amount
permitted to be paid pursuant to Treas. Reg. §1.409A-1(b)(9)(iii)(A), such
payment shall not be made prior to the date that is the earliest of (i) six
months after your Separation from Service date; (ii) your death; or (iii) such
other date that will cause such payment to you not to be subject to any
additional tax imposed pursuant to the provisions of Section 409A. In the event
of your death, any unpaid severance benefits shall be paid to your designated
beneficiary.

 

  c. Health Care: You and your dependents will be provided with health care
(including medical, hospitalization and dental) coverage on the same terms in
effect on your Separation from Service date during the time period you are
receiving severance benefits under this Agreement, and thereafter you will be
eligible for COBRA benefits as mandated by law. To the extent that any such
medical benefits are subject to provisions of Section 409A, in compliance with
Section 409A and notwithstanding any other provision of the Company’s plans in
effect from time to time: (i) the amount of expenses eligible for reimbursement
and the provision of in-kind benefits during any calendar year shall not affect
the amount of expenses eligible for reimbursement or the provision of in-kind
benefits in any other calendar year; (ii) the reimbursement of an eligible
expense shall be made on or before December 31 of the calendar year following
the calendar year in which the expense was incurred; and (iii) the right to
reimbursement or the right to in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

2. Compliance with Section 409A: Except as permitted under Section 409A, no
acceleration of the time or form of payment of deferred compensation under this
Agreement shall be permitted. Notwithstanding any other provision in this
Agreement to the contrary, if and to the extent that Section 409A is deemed to
apply to this Agreement, it is the intention of the parties that this Agreement
shall comply with Section 409A, and this Agreement, to the extent practicable,
shall be construed in accordance therewith. Without in any way limiting the
effect of the foregoing, in the event that the provisions of Section 409A
require any special terms, provisions or conditions be included in this
Agreement, then such terms, provisions, and conditions, to the extent
practicable, shall be deemed to be made a part of this Agreement.
Notwithstanding the foregoing, the parties agree that the Company, any affiliate
of the Company, the Board of Directors of the Company or their designees or
agents shall not be liable for any taxes, penalties, interest or other monetary
amount that may be owed by you as a result of any deferral or payments under
this Agreement or as a result of the administration of amounts subject to this
Agreement.

 

2



--------------------------------------------------------------------------------

If you desire to accept these benefits, please sign and date where indicated
below, whereupon this Agreement will become a contract between you and the
Company. As to the matters expressly dealt with herein, when accepted by you,
this Agreement will supersede the Company’s general severance policies as in
effect from time to time as otherwise applicable to you.

 

Accepted and Agreed: By:   /s/ Sandra Murray Name: Sandra Murray Date:
September 6, 2011

 

3